DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing/Specification Amendments
	Proposed corresponding drawing and specification amendments were received on 5/3/2021. These proposed corresponding drawing and specification amendments are accepted.
Claim Objections
Claim 1 is objected to because of the following informalities: “the tailrotor gearbox housing” (line 3) should read --the pressurized tailrotor gearbox housing-- (in order to maintain consistency in claim terminology throughout the claim).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammataro (US 2012/0067671) in view of Makino (US 2015/0224868).
Regarding Claim 1, Sammataro discloses: a pressurized (paragraph [0025] discloses flow of lubricant, some source is required to generate pressure differential that provides force that drives disclosed flow which is sufficient to read on breadth of “pressurized” as defined by instant application) tailrotor (paragraphs [0021], [0022]) gearbox comprising: a pressurized tailrotor gearbox housing (shown below as “GBH”) comprising a pressurized gear mechanism (fig 1D, 38, 48 are gears) in the tailrotor gearbox housing lubricated by a pressurized lubricant (fig 1C illustrates lubrication system; fig 1E illustrates distribution of lubricant; paragraph [0025] discloses lubricant is pressurized by source required to move lubricant); at least two pressurized annuli (shown below as “AN”) respectively located on opposite ends of the pressurized tailrotor gearbox housing, separated by the pressurized gear mechanism, wherein each of the at least two pressurized annuli are adapted to contain the pressurized lubricant (figs 1A-1E); and pressurized circuits on the gearbox housings (paragraph [0025] discloses each bearing 44A, 44B, 46A, 46B is lubricated).

    PNG
    media_image1.png
    551
    518
    media_image1.png
    Greyscale

Sammataro does not disclose: wherein each of the at least two pressurized annuli includes a respective set of external cooling fins directly over respective pressurized circuits to carry heat from the pressurized lubricant to the respective set of external cooling fins of the pressurized annulus, the respective set of external cooling fins positioned directly on and disposed about a respective circumference of the pressurized annulus to fully convect heat from the pressurized gear mechanism through the pressurized annulus.
Makino teaches: a pressurized annulus (8 or 7 or 23) includes a set of external cooling fins (figs 1 and 2 illustrate fins on exterior of 8; see also fig 9, 7a/23b) directly over pressurized circuits (fig 1, fins disposed directly over circuits within walls of 8) to {carry heat from the pressurized lubricant to the set of external cooling fins of the pressurized annulus}, the set of external cooling fins positioned directly on and disposed about a circumference of the pressurized annulus to {fully convect} heat from the 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: use of a known technique to improve similar devices (methods, or products) in the same way (see MPEP 2143(I)(C)). In the instant case, while Makino does not disclose a tailrotor gearbox housing, Makino is broadly related to gearboxes, and thus Makino discloses a comparable device to the device of Sammataro as each of Makino and Sammataro are broadly related to gearboxes. Therefore, one of ordinary skill in the art is reasonably motivated to consider providing each of the at least two pressurized annuli of Sammataro with heat convecting external cooling fins for the benefits recognized by Makino. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided each of the at least two pressurized annuli of Sammataro with the teachings of Makino, and thus to have provided Makino with: wherein each of the at least two pressurized annuli includes a respective set of external cooling fins directly over respective pressurized circuits to {carry heat from the pressurized lubricant to the respective set of external cooling fins of the pressurized annulus}, the respective set of external cooling fins positioned directly on and disposed about a respective circumference of the pressurized annulus to {fully convect} heat from the pressurized gear mechanism through the pressurized annulus, as taught by Makino, for the purpose of providing an increased heat dissipation effect, and because it has been held that a method of enhancing a particular class of devices (methods, or products) has been 
Regarding Claim 2, Sammataro et al discloses: the external cooling fins are metal (cross hatching of 23 within Figure 8 of Makino is indicative of metal; see MPEP 608.02(IX)), composite, ceramic, polymer, or combinations thereof.
Regarding Claim 8, Sammataro et al discloses: a length and a width of the external cooling fins {optimize an amount of heat convected by the external cooling fins} (Makino teaches disposing external cooling fins on annuli and thus limitations disclosed by resulting combination).
Regarding the functional limitations denoted by “{}” above, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, Sammataro et al discloses an identical, or substantially identical, device in comparison to the device claimed and thus Sammataro et al anticipates the claimed structure.  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I) and 2114.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammataro (US 2012/0067671) in view of Makino (US 2015/0224868), as applied to Claim 1 above, in view of Synthetic Oil (Wikipedia Page, dated by Wayback Machine to 1/10/2015, url: https://web.archive.org/web/20150110052739/https://en.wikipedia.org/wiki/Synthetic_oil).
Regarding Claim 6, Sammataro et al discloses the limitations of Claim 1 (see rejection above).
Sammataro et al is silent on the specific lubricant used and thus Sammataro does not disclose: the lubricant is a petroleum lubricant, a mineral oil, a plant oil, a synthetic lubricant, or combinations thereof.
Synthetic Oil (Wikipedia Page) teaches: the lubricant is a petroleum lubricant, a mineral oil, a plant oil, a synthetic (Synthetic Oil Wikipedia Page teaches synthetic lubricant) lubricant, or combinations thereof, for the purpose of better low- and high-temperature viscosity performance at service temperature extremes.
One of ordinary skill in the art would recognize a tailrotor gearbox as being utilized at service temperature extremes. For example, when flying at altitude, the ambient temperature is below freezing while on the ground, the temperature can be above 900F.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Sammataro et al with: the lubricant is a petroleum lubricant, a mineral oil, a plant oil, a synthetic lubricant, or combinations thereof, as taught by Synthetic Oil (Wikipedia Page), for the purpose of better low- and high-temperature viscosity performance at service temperature extremes
Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues that: the art of Sammataro in combination with Makino fail to teach each and every element or limitation of the claims as amended because the art of Sammataro is said to teach a tailrotor gearbox, however, it fails to provide any cooling fins; none of the description or figures of Sammataro teaches, suggests, or motivates the need to have external cooling fins; nor does Sammataro teach cooling fins that are positioned directly over pressurized circuits on the gearbox housings to carry heat from the pressurized lubricant to the housing and fins.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection of Claim 1 is based on a combination of Sammataro in view of Makino. Makino teaches cooling fins disposed directly over pressurized circuits, and thus the resulting combination of Sammataro in view of Makino discloses the claimed features. Therefore, Applicant’s arguments are not persuasive.
Regarding Claim 1, Applicant argues: that Makino does not disclose fins disposed directly over pressurized circuits; that the previous Office Action states that FIGS 1 and 2 of Makino illustrate fins on the exterior of cylindrical motor housing 8 directly over circuits within the walls of cylindrical motor housing 8, but specifies no particular components in any figure or the specification to support the assertion.
In response to Applicant's arguments, Figures 1 and 2 of Makino clearly and unambiguously disclose fins disposed directly over pressurized circuits (see below). It is unclear if Applicant is arguing that because the Examiner did not provide an annotated . 

    PNG
    media_image2.png
    1096
    1052
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/BRIAN J MCGOVERN/Examiner, Art Unit 3656        

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656